Citation Nr: 1105702	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  08-02 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for metastatic breast 
cancer.

2.  Entitlement to restoration of service connection for bone 
cancer to include the propriety of the severance.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from September 1983 to August 1986 
and from February 2003 to April 2004.  

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from July 2007 and March 2009 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In pertinent part, the July 2007 rating 
decision denied service connection for metastatic breast cancer 
and denied entitlement to a TDIU.  In the March 2009 rating 
decision, the RO severed service connection for bone cancer, 
effective from June 1, 2009.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below.  


FINDINGS OF FACT

1.  The Veteran was malignancy/cancer free at the time of her 
entry into service in 2003.

2.  Metastatic breast cancer (bone cancer) was first manifested 
during the Veteran's second period of active service in 2003.

3.  A clear and unmistakable error was not committed in that 
portion of the June 2004 rating decision which granted service 
connection for bone cancer because the Veteran did not have pre-
existing bone cancer or metastatic breast cancer at the time she 
entered her second period of active service in 2003.  


CONCLUSIONS OF LAW

1.  Metastatic breast cancer was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The requirements for severance of service connection of bone 
cancer were not met, and service connection for bone cancer is 
restored.  38 C.F.R. § 3.105(d) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
However, given the favorable nature of the Board's decision on 
the issues of service connection for metastatic breast cancer and 
restoration of service connection for bone cancer, there is no 
prejudice to the Veteran, regardless of whether VA has satisfied 
its duties of notification and assistance with respect to those 
issues.  In other words, despite any possible defect in the 
notice and assistance provided to the Veteran regarding the 
claims of service connection and restoration of service 
connection, these claims are granted in full; thus, any defect 
with respect to VA's duty to notify and assist the Veteran with 
the development of these claims results in harmless error.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  As such, no further discussion of the 
VA's "duty to notify" and "duty to assist" obligations is 
necessary.

Service Connection

The Veteran had two periods of active service as noted above.  In 
between her active duty service, she served in the National 
Guard.  The medical evidence of record reflects that the Veteran 
developed breast cancer at some point in 2001, approximately 15 
years after discharge from her first period of active service, 
but before her deployment in 2003.  She underwent four rounds of 
chemotherapy and was prescribed Tamoxifen.  By 2003, before her 
second period of active service, a medical doctor, oncologist, 
declared her to be malignancy free, and she was subsequently 
called to active duty.  However, during her deployment between 
2003 and 2004, the Veteran began to have pain in her hip and 
back.  Objective testing in April 2004 revealed a diagnosis of 
recurrent metastatic breast cancer, or, more specifically, 
metastatic adenocarcinoma to the bone consistent with breast 
origin.  The actual diagnosis was confirmed by cytopathology 
report in April 2004, reviewed by Dr. Bugg.  

In essence, the Veteran contends that she was cancer free prior 
to entering her second period of service, but developed 
metastatic breast cancer (bone cancer that metastasized from the 
breast) during her second period of service.  The Veteran 
therefore contends that service connection for metastatic breast 
cancer (bone cancer) is warranted on a direct basis because it 
had its onset during service.  

Historically, the RO initially granted service connection 
simultaneously for both the breast cancer (primary) and bone 
cancer in a June 2004 rating decision.  However, in a subsequent 
rating decision issued in March 2006, the RO proposed to sever 
service connection for breast cancer on the basis of clear and 
unmistakable error.  The RO explained that service connection 
should not have been granted for breast cancer (primary) because 
breast cancer was not incurred during a period of active service 
and was not caused by active service.  Rather, the breast cancer 
was incurred in between the two periods of active service, and it 
was not shown to be related to any injury, disease, or event in 
service.  

In an August 2006 rating decision, the RO effectuated the 
proposal and severed service connection for breast cancer, 
effective from November 1, 2006.  The RO also proposed to reduce 
the rating for the service-connected bone cancer from 100 percent 
to 10 percent because the Veteran's bone cancer was in remission.  

In a November 2006 rating decision, the RO effectuated the 
proposal and reduced the rating for the service-connected bone 
cancer from 100 percent to 10 percent, effective from February 1, 
2007.  

In a July 2007 rating decision, service connection for metastatic 
breast cancer was denied.  The RO denied the claim because they 
believed that the Veteran's metastatic breast cancer was first 
diagnosed in 2001, prior to the Veteran's entry into service in 
2003.

In a February 2008 VA examination, the examiner indicated a 
review of the claims file, and noted an impression of metastatic 
cancer of the breast.  The examiner concluded that the Veteran's 
lesion of the left iliac crest was metastatic lesion with the 
breast as primary.  Hence, the examiner concluded that the 
metastatic bone lesion was caused by or was the result of the 
breast cancer that was initially diagnosed in June 2001.  

In November 2008, a VA examiner indicated that the Veteran's 
physical exertion during active duty service did not cause her 
metastatic disease to the bone; rather, the metastasis was likely 
the result of natural progression of the disease.  

The Veteran's private doctor, Dr. Magee, noted in March 2009 that 
the Veteran was free of any malignancy in 2003.

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a Veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where clear 
and unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  38 
U.S.C.A. §§ 1111, 1132, 1137.  The presumption of soundness 
attaches only where there has been an induction examination 
during which the disability about which the Veteran later 
complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 
225, 227 (1991).  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory 
of pre- service existence of conditions recorded at the time of 
examination does not constitute a notation of such conditions." 
Id. at (b) (1).

When no pre-existing condition is noted upon entry into service, 
the Veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that the Veteran's 
disability was both preexisting and not aggravated by service.  
See VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004).

The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or that 
any increase in disability [was] due to the natural progress of 
the preexisting condition.  38 U.S.C.A. § 1153.  If this burden 
is met, then the Veteran is not entitled to service-connected 
benefits.  However, if the government fails to rebut the 
presumption of soundness under section 1111, the Veteran's claim 
is one for service connection.  This means that no deduction for 
the degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 3.322.

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its probative 
value, and the evidence found to be persuasive or unpersuasive 
should be accounted for, and reasons should be provided for 
rejecting any evidence favorable to the claimant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded 
to each piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran is presumed sound at entry into service 
in 2003.  Although there is no question that she had a pre-
existing breast cancer, diagnosed in 2001, she did not have any 
signs of cancer, malignancy, or metastatic disease whatsoever 
noted on entry into service in 2003.  Furthermore, her physician 
corroborates this report in March 2009 with a statement 
indicating that the Veteran was cancer free in 2003 [prior to her 
2003 deployment].  There is no contradictory medical evidence in 
that regard.  

The RO determined, however, that the Veteran's metastatic breast 
cancer was a mere continuation, or increase in disability, of the 
pre-existing breast cancer.  The RO relied on the February and 
November 2008 VA examination reports which specifically noted 
that the Veteran's metastatic disease was caused by the original 
breast cancer and that the metastatic breast cancer was a 
foreseeable natural progression of the pre-existing breast 
cancer.  In other words, the RO denied the Veteran's claim of 
service connection for metastatic breast cancer on the basis 
there was a lack of aggravation by establishing that there was an 
increase in disability due to the natural progress of the 
preexisting condition.  

However, in doing so, the RO failed to meet the burden of 
establishing that the Veteran was not sound at the time of her 
deployment in 2003.  In other words, the RO's analysis relies on 
a presumption that the Veteran was not sound at the time of entry 
into service.  However, the RO failed to rebut the presumption of 
soundness because the record contains no clear and convincing 
evidence to show that the Veteran's was not cancer free at the 
time of entry into service.  Rather, just the opposite is shown.  
The record shows that the Veteran was indeed cancer free at the 
time of her deployment.  Logically, if there were any signs of 
cancer present, the Veteran most certainly would not have been 
deployed in 2003.  The mere fact that the Veteran was deployed in 
2003 is additional positive evidence that the Veteran was, 
indeed, cancer free at the time of entry into service in 2003.  
This evidence, coupled with the medical opinion noting 
corroborating the Veteran's cancer-free state in 2003 at the time 
of entry into service is highly probative evidence showing that 
the Veteran was in sound condition at entry into service in 2003.  
Because the presumption of soundness at entry is not rebutted by 
clear and convincing evidence to the contrary, this case is one 
of service connection, not of aggravation.  

Because the Veteran was cancer free at the time of her deployment 
in 2003, and then she developed metastatic breast cancer during 
her deployment in late 2003, service connection is warranted 
based on in-service incurrence.  Importantly, metastatic breast 
cancer is not the same as the Veteran's pre-existing primary 
breast cancer.  Although it is a sound medical principle that the 
Veteran's metastatic breast cancer (bone cancer) would not have 
occurred but for the pre-existing breast cancer, the fact remains 
that the Veteran was nevertheless cancer free when she entered 
service in 2003.  Importantly, the Veteran's pre-existing breast 
cancer did not recur as breast cancer.  Rather, the Veteran 
developed a different cancer, that of bone cancer, as a result of 
a metastases of the breast cancer.  

To explain by analogy, if a Veteran enters service with elevated 
blood pressure readings, and then, by natural progression, 
develops coronary artery disease during service, a Veteran would 
not be precluded from establishing service connection for 
coronary artery disease even if the coronary artery disease was 
directly caused by the pre-existing high blood pressure.  

Here, the metastatic breast cancer (bone cancer) was directly 
caused by the pre-existing breast cancer, but the metastatic 
disease is a separate cancer which was not present at the time of 
deployment.  Because the metastatic breast cancer had its onset 
during service, service connection for metastatic breast cancer 
is warranted.  

Severance of Service Connection

As noted above, the RO granted service connection for bone cancer 
in a June 2004 rating decision.  Based on the findings from the 
February 2008 VA examination as discussed above, the RO proposed 
to sever service connection for bone cancer in a November 2008 
rating decision.  The RO explained that the Veteran's metastatic 
bone cancer, like the metastatic breast cancer was a foreseeable 
event related to a non-service connected disability.  The 
November 2008 examiner also noted that it was a natural 
progression of the [pre-existing] disease.  

Service connection may be severed only where evidence establishes 
that it is clearly and unmistakably erroneous (CUE), the burden 
of proof being upon the Government.  Where service connection is 
severed because of a change in or interpretation of a law or 
Department of Veterans Affairs issue, the provisions of §3.114 
are for application.  A change in diagnosis may be accepted as a 
basis for severance action if the examining physician or 
physicians or other proper medical authority certifies that, in 
the light of all accumulated evidence, the diagnosis on which 
service connection was predicated is clearly erroneous.  
38 C.F.R. § 3.105(d).  

For severance based on CUE, clear and unmistakable error (CUE) is 
defined as a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40 (1993).

To determine whether CUE was present in a prior determination, 
either the correct facts, as they were known at the time, were 
not before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, had 
it not been made, would have manifestly changed the outcome at 
the time it was made; and a determination that there was CUE must 
be based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).

When severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified at his 
or her latest address of record of the contemplated action and 
furnished detailed reasons therefore and will be given 60 days 
for the presentation of additional evidence to show that service 
connection should be maintained.

Here, the RO's grant of service connection was supported by the 
record and was not a clear and unmistakable error.

With respect to due process, the necessary procedural steps with 
regard to severance were properly followed.  Specifically, the 
Veteran was provided the appropriate notice in a November 2008 
rating decision and accompanying December 2008 notice letter.  
Those documents provided an adequate explanation concerning the 
reasons for the proposed severance, notified her that she had 60 
days to submit additional evidence, and that she could request a 
hearing.  A hearing before a Decision Review Officer (DRO) was 
held in February 2009 and a hearing on appeal before the BVA was 
held via video conference in September 2010.  As such, no 
prejudice exists in adjudicating the appeal.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In a March 2009 rating decision, the RO formally severed service 
connection for bone cancer, effective June 1, 2009.  The RO 
reiterated that severance was proper because the condition was a 
natural progression of the non-service connected breast cancer.  
The Veteran appealed.

Turning now to the merits of the severance, service connection 
for bone cancer should be restored.  

Most importantly, the Veteran's bone cancer is her metastatic 
breast cancer.  In other words, the Veteran's breast cancer 
metastasized to her bone.  Thus, the terms "bone cancer" and 
"metastatic breast cancer" can be used interchangeably in this 
case.  As explained in the section above, service connection is 
warranted for metastatic breast cancer.  For these same reasons, 
service connection is warranted for bone cancer, given that the 
two disabilities are one and the same.  

Because the bone cancer is a separate cancer from the pre-
existing breast cancer, and because the Veteran was found sound 
at the time of entry into service and the bone cancer had its 
onset during the Veteran's second period of service, there was no 
CUE in the June 2004 rating decision that granted service 
connection for bone cancer.  As explained in great detail above, 
the Veteran's bone cancer is not simply a continuation or natural 
progression of the pre-existing breast cancer for purposes of 
38 U.S.C.A. § 1111 and 38 C.F.R. § 3.306 because the Veteran was 
found to be sound at the time of her deployment in 2003.  
Moreover, while the bone cancer may, based on sound medical 
principles, "naturally progress" from breast cancer, the two 
cancers are not the same disability, and as such, the natural 
progression analysis for purposes of establishing CUE in the June 
2004 rating decision must fail.  In light of the foregoing, 
service connection for bone cancer (metastatic breast cancer) is 
warranted.  Therefore, severance of service connection was not 
proper and it should be restored.  


ORDER

Service connection for metastatic breast cancer is granted.  

Service connection for bone cancer is restored.


REMAND

The Veteran seeks a TDIU.  The claims file contains numerous 
memoranda from doctors indicating that the Veteran is unable to 
work due to her metastatic breast (bone) cancer.  These doctors 
have explained, in essence, that the Veteran's complaints of pain 
in the low back and hip are quite legitimate given the bone 
cancer diagnosis and lesion removal residuals.  

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disabilities: Provided that, if there is only 
one such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent or 
more, and sufficient additional service-connected disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  In addition, TDIU may be awarded in cases of Veterans 
who are unemployable, by reason of service-connected 
disabilities, but who fail to meet the percentage standards on an 
extraschedular basis upon consideration of the Director, 
Compensation and Pension Service.  38 C.F.R. § 4.16(b).  
Substantially gainful employment is defined as work which is more 
than marginal and which permits the individual to earn a living 
wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

However, the Board has no authority to award TDIU under § 4.16(b) 
in the first instance.  Rather, the rating board must submit to 
the Director, Compensation and Pension Service for extraschedular 
consideration all cases of Veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards set forth in § 4.16(a).  Bowling v. 
Principi, 15 Vet. App. 1, 10 (2001).

Given the grant of service connection for metastatic breast 
cancer and the restoration of service connection for bone cancer, 
the Veteran must now be assigned evaluations, following which the 
claim for TDIU must be readjudicated.  This issue must be 
addressed before a determination can be made as to whether the 
Veteran meets the schedular criteria for entitlement to a TDIU.  

If, after the Veteran's service-connected bone cancer and 
metastatic breast cancer is rated, and the combined rating for 
the Veteran's service-connected disabilities does not meet the 
schedular requirement for a TDIU, then the RO should refer the 
matter to the Director of Compensation and Pension for a 
determination of whether an extra-schedular TDIU evaluation is 
warranted pursuant to 38 C.F.R. § 4.16(b).  

Since the claims file is being returned it should be updated to 
include any recent VA treatment records that are not of record.  
See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on her part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all sources of treatment or 
evaluation she has received for her 
service-connected bone cancer and/or 
metastatic breast cancer since November 
2008 and to provide any releases necessary 
for the VA to secure private medical 
records of such treatment or evaluation.  
The RO/AMC should then obtain and associate 
with the claims file any treatment records 
identified by the Veteran, to include all 
VA treatment records.  

2.  After the development requested in the 
first paragraph has been completed, the 
RO/AMC should review the evidence of record 
and determine whether there was sufficient 
medical evidence to decide the claim for 
TDIU.  If the RO/AMC determines that there 
is not sufficient medical evidence to 
decide the claim for TDIU, the Veteran 
should be afforded VA examinations to 
ascertain the severity and manifestations 
of her service connected disabilities and 
the degree of impairment they cause in her 
capacity for performing substantially 
gainful employment.  


3.  The RO/AMC should then readjudicate the 
Veteran's claim for TDIU.  If the schedular 
criteria for entitlement to a TDIU are not 
met, the TDIU claim should be referred to 
the Director of Compensation and Pension 
for extra-schedular consideration pursuant 
to 38 C.F.R. § 4.16(b).  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
her representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
she desires to have considered in connection with her current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until she is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


